Title: Comments on Instructions to Peace Commissioners, [15 August] 1782
From: Madison, James
To: 


Editorial Note
After JM, on behalf of the committee of which he was chairman, presented its report on 15 August (Report on Instructions to Peace Commissioners, 15 August 1782, and n. 1), Theodorick Bland arose to insist that Congress should examine the documents bearing upon the peace negotiations before they were delivered to the secretary for foreign affairs. Joseph Jones then remarked that, although he did not share Bland’s scruple in this regard, he believed that Livingston “should be ordered to report thereon, and not to transmit anything to the Ministers, for negotiating a peace until it had received the approbation of Congress” (Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. p. 107). The following is what Thomson recorded as JM’s reply to his two colleagues from Virginia.
 
[15 August 1782]
Mr Madison said it was the design of the Comtt that Congress should give no opinion or judgment in the matter. That the papers should go to our Ministers merely as information, not as instructions; that this would not be the case if Congress decided thereon, or even if the Secretary for Foreign Affairs laid before Congress what he proposed to transmit. For by the instruction of the office for foreign affairs papers going in that way from the Secry for Foreign Affairs to our Ministers abroad were to be considered as acts of Congress & binding on the ministers, whereas the letters and papers from him to them which were not submitted to the view or consideration of Congress were only to be regarded as mere private opinion and information, by which the conduct of the Ministers would be influenced no farther than their judgment directed.
